Citation Nr: 1646058	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO.  14-15 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for an acquired psychiatric disability.

3.  Entitlement to a rating in excess of 10 percent for a left knee disability before June 10, 2013, and to a rating in excess of 20 percent thereafter.

4.  Entitlement to a compensable rating for a scar on the left leg. 

5.  Entitlement to a total disability rating based on individual unemployability as the result of service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney at Law

ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to November 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from two rating decisions of the VA RO.  An April 2011 rating decision denied service connection for a back disability, assigned a separate 10 percent rating for a left knee disability effective March 31, 2010 (a May 2015 rating decision increased this rating to 20 percent effective June 10, 2013), and continued the noncompensable rating for a scar of the left leg.  A June 2013 rating decision denied service connection for depression and a TDIU.  

With regard to the Veteran's claim for service connection for an acquired psychiatric disability, the Board observes that the Veteran's February 2012 claim sought service connection only for depression.  Although, as in the instant case, a veteran's stated claim may only seek service connection for a specific psychiatric condition, such a claim cannot be a claim limited only to that diagnosis, but it must rather be considered a claim for any mental disability that may be reasonably encompassed.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In essence, a veteran does not file a claim to receive benefits for a particular psychiatric diagnosis that is named on a claims form but instead makes a general claim for compensation for the difficulties posed by a mental condition.  The issue on appeal has been recharacterized accordingly.

The issues of entitlement to service connection for an acquired psychiatric disability and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The weight of the competent and probative evidence of record is against a finding that it is at least as likely as not (50 percent or greater) that the Veteran's back disability either began during or was otherwise caused by his military service, or was either caused or aggravated by his service-connected left knee disability.

2.  Before October 1, 2014, the limitation of motion in the Veteran's left knee was manifested by a range of motion functionally limited by pain to no less than 90 degrees of flexion and full extension; ankylosis, impairment of the tibia and fibula, and genu recurvatum were not shown.

3.  From October 1, 2014, to April 3, 2015, the limitation of motion in the Veteran's left knee was manifested by a range of motion functionally limited by pain to no less than 115 degrees of flexion and 20 degrees of extension; ankylosis, impairment of the tibia and fibula, and genu recurvatum was not shown.

4.  From April 3, 2015, the limitation of motion in the Veteran's left knee is manifested by a range of motion functionally limited by pain to no less than 90 degrees of flexion and full extension; ankylosis, impairment of the tibia and fibula, and genu recurvatum have not been shown.

5.  From December 5, 2011, the Veteran has shown dislocation of the semilunar cartilage of the left knee with frequent episodes of locking, pain, and effusion into the joint; but even slight symptoms of recurrent subluxation or lateral instability have not been shown.  

6.  The Veteran's scar on the left leg is superficial, linear, and stable, and it does not result in pain, limited motion, or other functional impairment.  





CONCLUSIONS OF LAW

1.  Criteria for service connection for a low back disability have not been met. 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.102, 3.303, 3.310 (2015).

2.  Before June 10, 2013, the criteria for a disability rating in excess of 10 percent for a left knee disability based on limitation of motion have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.71a, Diagnostic Codes 5256, 5260-63 (2015).

3.  From June 10, 2013, to October 1, 2014, the criteria for a disability rating of 10 percent, but no greater, for a left knee disability based on limitation of motion have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.59, 4.71a, Diagnostic Codes 5256, 5260-63 (2015).

4.  From October 1, 2014, to April 3, 2015, the criteria for a disability rating of 30 percent, but no greater, for a left knee disability based on limitation of motion have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.59, 4.71a, Diagnostic Codes 5256, 5260-63 (2015).

5.  From April 3, 2015, the criteria for a disability rating of 10 percent, but no greater, for a left knee disability based on limitation of motion have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.59, 4.71a, Diagnostic Codes 5256, 5260-63 (2015).

6.  From December 5, 2011, to June 10, 2013, the criteria for a disability rating of 20 percent, but no greater, for a left knee disability based on dislocation of the semilunar cartilage have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.59, 4.71a, Diagnostic Code 5258 (2015).

7.  The criteria for a compensable disability rating based on instability of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.59, 4.71a, Diagnostic Code 5257 (2015).
8.  The criteria for a compensable disability rating for a scar on the left leg have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In this case, neither the Veteran nor his representative has alleged that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S.Ct. 1696, 1704, 1705, 1706 (noting that "the party that seeks to have a judgment set aside because of an erroneous ruling carries the burden of showing that prejudice resulted").  The notice provisions of the VCAA have been fulfilled, and that no further notice is necessary.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's VA treatment records, private treatment records, and records from the Social Security Administration have all been obtained to the extent they were both identified and available.  

The duty to assist also includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  More specifically, a VA examination must be conducted when the evidence of record does not reflect the current state of the Veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2015).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran was provided with examinations addressing his back disability in October 2010 (with an addendum provided in April 2011) and April 2015.  Upon review of the medical evidence of record, in November 2015, the Board solicited an expert opinion addressing the possibility of a relationship between the Veteran's back disability and his service-connected left knee disability.  In March 2016, a VA neurosurgeon provided the requested opinion.  The Veteran was also provided with examinations addressing his left knee disability in October 2010, June 2013, and April 2015.  

Upon review of this evidence, the Board finds that the examination reports indicate that the examiners reviewed the Veteran's claims file and past medical history, recorded his current complaints, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The examination reports, together with the March 2016 opinion of the VA neurosurgeon, are therefore adequate for the purpose of rendering a decision in the instant appeal.  38 C.F.R. § 4.2 (2015); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal, although the representative did suggest that the private medical opinions that were submitted were equally probative.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed").  

The Veteran was also offered the opportunity to testify at a hearing before the Board, but he declined.  The Board finds that there is no indication that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

Service Connection

The Veteran claims that he developed a back disability as the result of his service-connected left knee disability.  Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015); Harder v. Brown, 5 Vet. App. 183 (1993).  Additional disability resulting from the aggravation of a non-service-connected disability by a service-connected disability is also service connected.  38 C.F.R. § 3.310 (2015); Allen v. Brown, 7 Vet. App. 439 (1995).  To establish service connection for a claimed disability on a secondary basis, there must be evidence of a current disability, a service-connected disability, and medical evidence of a nexus between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509 (1998).

Turning to the facts in this case, it is undisputed that the Veteran has degenerative arthritis of the lumbar spine and that he is service-connected for a left knee disability.  At issue in this case, however, is whether there is a nexus, or connection, between the Veteran's back disability and his service-connected left knee disability.

There are two opinions of record favoring such a connection.  In December 2011, Dr. Jacobson, a private chiropractor, opined that "much of" the Veteran's back disability was due to the abnormal gait created by his left knee instability.  Dr. Jacobson noted that the lumbar spine becomes hyper-mobile when the knee loses its range of movement.  Upon review of this opinion, the Board affords it with relatively little probative weight for several reasons.  Dr. Jacobson does not indicate that he reviewed the evidence of record, and indeed, the opinion is inconsistent with the medical evidence (discussed in further detail below) showing that the Veteran's knee was stable at that time with a full range of motion.  Furthermore while Dr. Jacobson references the Veteran's "knee instability," Dr. Jacobson's own account of his past treatment of the Veteran references only the Veteran's knee pain.  Lastly, Dr. Jacobson does not weigh or even discuss other potentially relevant factors to the Veteran's development of a back disability, such as his age or many years working in the field of construction following his service.  The Board thus affords this opinion with relatively little probative weight.  

In September 2015, Dr. Skaggs, a private physician, opined that the Veteran's service connected knee disability caused or aggravated his back disability, without further specifying whether the knee disability was the cause or an aggravating factor.  Dr. Skaggs stated that while age, time, smoking, poor posture, obesity, trauma, and heavy physical activity or repeated lifting contributed towards back pain, Dr. Skaggs added that limping was an additional factor that could cause or aggravate degenerative changes in the back.  Thus, Dr. Skaggs concluded that "although there are other contributing factors to [the Veteran's] back pain, it is at least as likely as not, his antalgic gait caused by the service-connected knee impairment also contributed to [the Veteran's] back condition."  Similarly, Dr. Skaggs stated that although the Veteran's limping "may not be the only cause of the back problems, it certainly added to the problem."  

Dr. Skaggs additionally provided a lengthy discussion paper from a Canadian Workplace Safety and Appeals Tribunal.  This discussion paper concludes that limping could cause back pain and aggravate pre-existing back pain.  The treatise further concluded, however, that cases needed to be considered individually because the clinical data was limited and inconclusive.  

Upon review of this opinion, the Board affords it with relatively little probative weight, because Dr. Skaggs essentially opined that the Veteran's service-connected left knee disability was one possible contributor among many to the Veteran's development of a back disability.  Furthermore, Dr. Skaggs did not appear to consider relevant factors outside of the Veteran's service-connected knee disability, such as the Veteran's age or the thirty-five years that the Veteran spent working in the construction business.  Moreover, Dr. Skaggs does not identify any baseline for the Veteran's back, prior to the aggravation occurring.   

Furthermore, the Board notes that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if it discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  In the present case, however, while Board accepts that Dr. Skaggs provided medical treatise evidence in support of his proposition that limping could cause back pain, the treatise itself concludes that "clinical data . . . are limited and inconclusive. . . . each case must be considered individually".  The Board's decision in this case is affording the Veteran with the individualized consideration recommended by the treatise advanced by Dr. Skaggs.  

The Board also notes that the record contains three opinions failing to find a link between the two disabilities.  In October 2010, a VA examiner opined that it was less likely than not that the Veteran's service-connected post-operative scar caused his back disability.  As a rationale for this decision, the examiner noted that there was no evidence of low back strain or degenerative joint disease of the lumbar spine in service.  Instead, low back strain and degenerative joint disease were multifactorial and caused or exacerbated by age, time, smoking, poor posture, obesity, trauma or injury, and heavy physical or repetitive lifting.  The examiner noted that some degree of degenerative disc disease progressed with age, and the Veteran had a history as a construction worker.  The Board notes that the Veteran was service-connected for only a scar associated with his left knee disability at the time of this examination and the examiner's opinion appears to be limited to whether a relationship existed between the Veteran's left knee scarring and his back disability.  

In April 2015, a VA examiner opined that the Veteran's back disability was less likely than not proximately due to or the result of his service-connected Osgood-Schlatter's disease with degenerative joint disease.  As a rationale for this opinion, the examiner noted that the Veteran's back condition could also be attributed to a 1964 motor vehicle accident and the thirty-five years that the Veteran spent working in the construction business, a field that is known for physical activity.  The examiner noted that the Veteran did not receive in-service treatment for his back.  

With regard to the probative weight that the Board assigns to the October 2010 and April 2015 opinions, neither adequately addressed the possibility that the Veteran's service-connected left knee disability aggravated his back disability.  Thus, in November 2015, upon review of these opinions, including the opinions of Dr. Jacobson and Dr. Skaggs, the Board solicited an expert opinion addressing the relationship between the Veteran's back disability and his service-connected left knee disability.  

In March 2016, a VA neurosurgeon opined that it was less likely than not that the Veteran's back disability was caused or aggravated by his service-connected left knee disability.  As a rationale for this opinion, the neurosurgeon agreed with the VA examiner' October 2010 observation that the Veteran's low back pain was caused by multiple factors, including time and activity.  The neurosurgeon, upon review of an MRI report from December 2011, noted that the multiple areas of degenerative disc disease would be expected in a person of the Veteran's age who had performed years of manual labor as a construction worker.  Such degenerative disc disease was not specific to someone suffering from Osgood-Schlatter disease.  Instead, the neurologist indicated that degenerative disease of the lumbar spine is multifactorial and inevitable.  A review of the medical literature failed to show any studies linking low back pain with Osgood-Schlatter disease.

Thus, upon review of the entirety of the medical evidence of record, the Board finds that the weight of the evidence, particularly the March 2016 opinion of the VA neurologist, is against finding a relationship between the Veteran's service-connected left knee disability and his back disability.  The VA neurosurgeon considered the entirety of the evidence of record, including the arguments advanced by Dr. Jacobson and Dr. Skaggs, and was unable to find that the weight of the evidence of record supported a connection between the Veteran's service-connected left knee disability and his back disability. 

To the extent that the Veteran believes that his back disability is related to his left knee disability, the Board notes that the Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge and experiences through his senses.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Of note, it was the Veteran's statements, which were found to be competent, that formed the basis for VA providing the Veteran with examinations.

Lay persons are also competent to provide opinions on some medical issues, such as experiencing pain.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, as to the etiology of a back disability, the issue of causation of such a medical condition is a medical determination outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, although the Board has carefully considered the lay contentions of record suggesting that the Veteran's back disability is related to his left knee disability, the Board ultimately affords the objective medical evidence of record, which weighs against finding such a connection, with greater probative weight than the lay opinions, as such evidence was provided by a medical professional and concerned the internal functioning of the Veteran's spine, something that is not readily perceivable by the use of a person's senses.  

In sum, the Board concludes that the preponderance of the evidence is against granting service connection for a back disability.  As the weight of the evidence is against the claim, the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Ratings Generally

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2015).  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2015).

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  See Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are appropriate for an increased rating claim, if the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).   

Increased Rating for a Left Knee Disability

The Veteran was in receipt of a 10 percent evaluation under Diagnostic Code 5260, applicable to limitation of flexion of the knee, until June 10, 2013, at which point his rating was increased to 20 percent and the Diagnostic Code was changed to 5258, applicable to dislocation of the semilunar cartilage, since that time.  The Veteran contends that he is entitled to higher ratings.  

As an initial matter, the Board notes that the Veteran entered service with a history of Osgood-Schlatter's disease of the left knee and a history of pain in his left knee since injuring it at the age of 13.  The Veteran underwent an in-service surgical removal of an ossicle at the left tibial tubercle area, which was found to be a residual of the Veteran's Osgood-Schlatter's disease.  A March 1969 rating decision granted the Veteran service connection for the surgical scar that resulted from his in-service surgery.  In assigning the above-described ratings in the current appeal, the RO has essentially service connected the Veteran's entire knee disability (which had clearly and unmistakably pre-existed service).  The Board will not disturb the RO's finding in this regard, and it will evaluate the Veteran's left knee disability accordingly.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40.  

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. § 4.40 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. § 4.14 (2015).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, however, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45.

The intent of the rating schedule is to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

Turning to the facts in this case, the Veteran is in receipt of a 10 percent evaluation under Diagnostic Code 5260 until June 10, 2013, and a 20 percent evaluation under Diagnostic Code 5258, applicable to dislocation of the semilunar cartilage, thereafter.

The Veteran filed his claim for an increased rating in March 2010, asserting that he was experiencing left knee pain, and reporting that he could not bear his full body weight on his leg.  

In an October 2010 orthopedics consultation, the Veteran complained of worsening pain in his left knee.  The Veteran limped after walking a few blocks.  The Veteran did not use a cane, and he indicated that activities such as yard work aggravated his symptoms and caused swelling.  The clinician did not, however, observe swelling in the Veteran's left knee.  The Veteran had a mild antalgic limp of the left side, and he had minimum bowing and varus deformity of the left knee.  There was no effusion in the knee joint, and the Veteran had full extension and extension with some discomfort at full extension.  The Veteran had medial joint line tenderness.  The Veteran had crepitation with marked tenderness on patellar motion.  The Veteran was diagnosed with severe, advanced degenerative joint disease. 

The Veteran underwent a VA examination in October 2010, at which time the examiner observed that the Veteran's knee had crepitus and was tender.  The examiner observed no evidence of weakness, decreased strength with range of motion, lack of endurance, instability, fatigue, spasm, incoordination, subluxation, or atrophy.  The Veteran had flexion to 140 degrees and extension to 0 degrees without limitations following repetitive use.  X-ray examination indicated that the Veteran had degenerative joint disease of the left knee with a small joint effusion.

The Veteran underwent an additional VA examination in June 2013, at which time the Veteran reported that he experienced flare-ups of his baseline left knee pain about once a month.  The Veteran could not bear weight on his knee during flare-ups.  The Veteran had flexion to 130 degrees with pain at 90 degrees, and extension to 0 degrees without pain.  Repetitive use testing did not result in an additional limitation of motion.  The examiner noted that the Veteran had functional loss in the form of less movement than normal, weakened movement, excess fatigability, painful movement, atrophy of disuse (with the left thigh measuring one centimeter less than the right thigh), disturbance of locomotion, and interference with sitting, standing, and weight-bearing.  The Veteran had tenderness or pain to palpation for the joint line or soft tissues of either knee.  The Veteran's left knee showed active movement against gravity for both flexion and extension.  

In an October 1, 2014, orthopedics consultation, the Veteran reported that he occasionally had pain in his left knee when he walked, but "not all the time."  The Veteran reported an occasional ability to walk one mile, but he otherwise had pain in his knee that limited walking.  The Veteran indicated that his pain was intermittent, rather than constant, but he experienced pain daily.  The Veteran had no swelling of the knee.  The clinician noted that the Veteran had a slight limp.  There was no patellofemoral crepitus in the front of the left knee.  He had occasional locking, but it was rare and he had a sense his knee wanted to buckle or give way.  On examination there was no effusion or fluid.  The Veteran demonstrated range of motion from 20 degrees to 115 degrees.  

The Veteran underwent an additional examination on April 3, 2015, at which time he complained of difficulty with walking, standing, kneeling, and squatting.  The Veteran used a cane.  The Veteran complained of daily pain with flare-ups with certain movements of the left knee or standing or walking for extended distances.  A flare-up could last up to three hours and could occur as frequently as daily.  The Veteran had left knee flexion to 90 degrees and extension to 0 degrees.  Repetitive use did not result in an additional functional loss or loss of motion.  The Veteran could not bend with his knees or squat, and he would have difficulty picking items off of the floor.  The Veteran had crepitus and pain with palpation to the joint line and the soft tissues of the knee.  No ankylosis of the left knee was noted.  

Turning to an evaluation of this evidence of record, the Board will consider the applicability of each of the Diagnostic Codes applicable to the knees to determine whether the Veteran is entitled to a greater or separate disability rating.  The Board will first discuss those Diagnostic Codes applicable to a limitation of motion of the knees, and it will then discuss those Diagnostic Codes applicable to instability of the knees.

Diagnostic Code 5256 does not apply because the Veteran was not found to have ankylosis in his left knee at any time during the course of his appeal, nor has it been contended otherwise.  38 C.F.R. § 4.71a (2015).

With respect to Diagnostic Codes 5260 (limitation of flexion) and 5261 (limitation of extension, separate evaluations may be assigned for limitation of flexion and extension of the same joint.  VAOPGCPREC 09-04 (September 17, 2004).  Specifically, when a Veteran has both a compensable level of limitation of flexion and a compensable level of limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  Id.  

Limitation of flexion to 60 degrees warrants a 0 percent rating; to 45 degrees warrants a 10 percent rating; to 30 degrees warrants a 20 percent rating, and; to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2015).  Limitation of extension to 5 degrees warrants a 0 percent rating; to 10 degrees warrants a 10 percent rating; to 15 degrees warrants a 20 percent rating; to 20 degrees warrants a 30 percent rating; to 30 degrees warrants a 40 percent rating, and; to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

With respect to an increased rating based on limitation of flexion, the Veteran has never demonstrated flexion limited to 60 degrees or fewer, even when taking pain into consideration.  At worst, the Veteran demonstrated flexion to 90 degrees with pain at the time of his June 2013 and April 2015 examinations.  While the Board will not disturb the 10 percent disability rating that has been assigned under this Diagnostic Code before June 10, 2013, the Board finds that a greater disability rating based on a limitation of flexion is otherwise unavailable to the Veteran.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

With respect to an increased rating based on limitation of extension, the Veteran showed extension limited to 20 degrees at the time of his October 1, 2014, orthopedic consultation, which is consistent with a 30 percent disability rating.  The Veteran otherwise showed full extension, including at the time of his April 2015 examination.  Thus, a 30 percent evaluation of the Veteran's left knee based on impaired extension is warranted from October 1, 2014, until April 3, 2015, at which time the Veteran showed full extension of the left knee.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

The Board must additionally consider functional loss due to pain and weakness that causes additional disability beyond that which is reflected on range of motion measurements.  38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board must consider the effects of weakened movement, excess fatigability and incoordination.  38 C.F.R. § 4.45.  VA examiners and clinicians have noted the Veteran's complaints such as pain, and the Board has taken those complaints into consideration in its above discussion.  The Board finds that the evidence does not support a finding that the Veteran's functional loss causes disability beyond the above-discussed range of motion testing.  While the Board accepts the credible contentions of the Veteran that his left knee disability causes him to experience significant pain, the Board has taken that into account in its consideration of the range of motion of the Veteran's left knee.  In fact, the complaints of left knee pain, coupled with the limitation motion of the left knee, provided the basis for the ratings that have been assigned based on limited motion.  38 C.F.R. § 4.59.

In sum, while the Veteran has shown painful motion of the left knee throughout the period on appeal, the limitation of motion has not been of a severity associated with a rating greater than those discussed above.  That is, the range of motion in the Veteran's left knee has not be so functionally limited as to support a finding that his left knee should be given a rating in excess of 10 percent based on limitation of flexion on and before June 10, 2013, or in excess of 30 percent based on limitation of extension from October 1, 2014, to April 3, 2015.  To the extent, however, that the schedular criteria indicate the Veteran's painful motion is otherwise entitled to at least the minimum compensable rating for the joint, a 10 percent rating otherwise applies to the Veteran's left knee.  38 C.F.R. § 4.59.

Turning to other potentially applicable Diagnostic Codes, Diagnostic Code 5262, applicable to impairment of the tibia and fibula, does not apply because the evidence does not show malunion of the tibia and fibula or symptoms approximating malunion of the tibia and fibula.  38 C.F.R. § 4.71a (2015).  Diagnostic Code 5263 does not apply because the Veteran has not demonstrated symptoms approximating genu recurvatum at any time.  38 C.F.R. § 4.71a (2015).

Having discussed the appropriate ratings based on the Veteran's limitation of movement of the left knee, the Board next turns to the possibility of a greater rating based on instability of the left knee.  Limitation of motion and instability of a knee may be rated separately; in other words, evaluation of knee dysfunction based on both limitation of motion and instability does not amount to pyramiding under 38 C.F.R. § 4.14.  See VAOPGCPREC 23-97 (July 1, 1997) and VAOPGCPREC 09-98 (August 14, 1998).  Therefore, limitation of motion and instability of the knee may be rated separately, provided that any separate rating must be based upon additional disability.  Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).

Turning to the facts in this case, in an October 2010 orthopedics consultation, the Veteran's ligamentous stability was intact.  In an October 2010 examination, the left knee had no laxity in the anterior or posterior cruciate drawer ligaments, and there was no laxity upon varus and valgus testing of the collateral ligaments.  McMurray's testing of the medial and lateral meniscus was normal.  A December 5, 2011, MRI of the Veteran's left knee showed a meniscal tear.  In June 2013, joint stability testing was normal, and there was no evidence or history of recurrent patellar subluxation or dislocation.  The examiner noted that the Veteran had, however, experienced a meniscal tear of the left knee with frequent episodes of joint locking, pain, and effusion.  The Veteran had never had a meniscectomy.  In an October 2014 orthopedic consultation, the Veteran reported that he had no swelling of the knee, but he complained of occasional popping and snapping deep in the knee.  The Veteran reported that he rarely experienced locking of the knee, but he sensed that his left knee wanted to buckle and give way.  The left knee did not have effusion or fluid.  Stability testing of the left knee was normal.  In April 2015, no history of recurrent subluxation, lateral instability, or effusion of the left knee was noted.  Stability testing of the left knee was normal.  It was noted, however, that the Veteran had a meniscal tear with frequent episodes of joint locking and pain.  

Turning to an evaluation of this evidence of record, the Board notes that under Diagnostic Code 5257, recurrent subluxation or lateral instability is rated at 10 percent when slight, 20 percent when moderate, and 30 percent when severe.  38 C.F.R. § 4.71a.  The words "slight," "moderate," and "severe" are not defined in the VA Schedule for Rating Disabilities.  Clinicians' use of terms such as "moderate" and "severe," although an element that the Board will consider, is not dispositive of the issue.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence in order to ensure that its decisions are equitable and just.  38 C.F.R. § 4.6. 

In this case, the Board cannot find that the Veteran's symptoms of instability approach even the "slight" severity that would be required for a 10 percent disability rating.  Clinical stability testing of the Veteran's left knee has been consistently normal.  While the Board acknowledges the Veteran's contention that he sensed, for example in October 2014, that his left knee wanted to buckle and give way, the Board places greater weight on the narrative medical reports, which, based on physical examinations that failed to discover instability, do not describe symptomatology of recurrent subluxation or lateral instability that the Board finds meets a "slight" level of severity.  A compensable evaluation under Diagnostic Code 5257 is thus unwarranted.  

Under Diagnostic Code 5258, a 20 percent rating is assigned when semilunar cartilage (that is, the meniscus) is dislocated with frequent episodes of locking, pain and effusion into the joint.  38 C.F.R. § 4.71a.  The Veteran has been assigned a 20 percent evaluation under this Diagnostic Code from June 10, 2013.  Affording the Veteran with the benefit of the doubt, given that a December 5, 2011, MRI first showed the presence of a meniscal tear and joint effusion, and given the Veteran's symptoms of frequent locking and joint pain presumably preceded his June 2013 examination, the Board finds that a 20 percent rating under Diagnostic Code 5258 is warranted from December 2011, rather than June 10, 2013.   

With that said, Diagnostic Code 5259 does not apply in this case because the Veteran's semilunar cartilage has not been removed.  38 C.F.R. § 4.71a, Diagnostic Code 5259.  

In sum, the Board finds, with respect to greater ratings of the left knee based on limitation of motion, the Veteran is not entitled to a rating in excess of 10 percent before June 10, 2013.  From June 10, 2013, to October 1, 2014, the Veteran is entitled to a 10 percent evaluation based on painful motion of the left knee.  From October 1, 2014, to April 3, 2015, the Veteran is entitled to a 30 percent evaluation based on limited extension of the left knee.  From April 3, 2015, the Veteran is entitled to a 10 percent evaluation based on painful motion of the left knee.  The Veteran is entitled to a 20 percent evaluation for dislocation of the semilunar cartilage from December 5, 2011.  A compensable evaluation of the Veteran's left knee based on instability is otherwise unavailable.  

Increased Rating for a Scar of the Left Leg

The Veteran is in receipt of a noncompensable evaluation under Diagnostic Code 7805, applicable to linear scars.  The Veteran contends that he is entitled to a compensable rating.  

Turning to the facts in this case, the Veteran filed his claim for an increased rating in March 2010.  The Veteran underwent a VA examination in October 2010, at which time the Veteran indicated that he had "no problems or complaints" relating to his scar.  The examiner noted that the Veteran had a healed incisional vertical scar to the lateral aspect of the left knee, which measured 6cm x 0.125cm.  The scar was skin-colored, superficial, and not tender to deep palpation.  The texture was not elevated or depressed, irregular, atrophic, shiny, scaly, hypopigmented, unstable, or ulcerated.  There was no evidence of inflammation, edema, keloid formation, inflexibility, adherence to underlying tissue, gross distortion, functional impairment, disfigurement, or asymmetry.  

The Veteran underwent additional examinations in June 2013 and April 2015, at which time it was noted that while the Veteran had a scar on his left knee, it was not painful or unstable, and the total area of all related scars was not greater than 39 square cm.  The April 2015 examiner noted that the Veteran's scar measured 7cm x 0.5cm.

In evaluating the Diagnostic Codes potentially applicable to the Veteran's scar, the Board notes that Diagnostic Code 7800 does not apply because the Veteran's scar is not on his head, face, or neck.  Diagnostic Code 7801 does not apply because the Veteran's scar is neither deep nor nonlinear.  Diagnostic Code 7802 does not apply because the Veteran's scar is linear.  Diagnostic Code 7804 does not apply because the Veteran's scar is stable and is not painful.  

Thus, with Diagnostic Codes 7800 to 7804 excluded, Diagnostic Code 7805 applies, which contemplates the ratings of "other" scars, which are to be rated based on limitation of function of the part affected.  The Veteran is not entitled to a compensable rating under this Diagnostic Code because the Veteran has suffered no functional impairment (such as limitation of motion) as a result of his scar, nor does the Veteran so contend.

In sum, a compensable evaluation of the Veteran's scar of the left knee is unavailable.  

Extraschedular Considerations

The Board has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57 (1993).

There is a three step inquiry to determine whether a claim should be referred for extra-schedular consideration.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  38 C.F.R. § 3.321 (2015); Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the evidence fails to show anything unique or unusual about the Veteran's left knee disability and left leg scar that would render the schedular rating criteria inadequate.  The Board finds that the symptomatology associated with the Veteran's conditions is fully addressed by the schedular rating criteria under which such disabilities are rated.  The Veteran's complaints focus on symptoms such as pain and locking.  The Board finds that such manifestations are all fully contemplated by the rating schedule for paralysis of the sciatic nerve.  

Specifically with regard to rating the Veteran's knee instability, the rating schedule uses undefined terms such as slight, moderate, and severe to describe instability, and it charges VA with evaluating all the evidence and symptoms to determine the equitable and just rating.  In so doing, the Board has necessarily considered all of the Veteran's knee symptomatology within the context of the schedular rating that is assigned.  

The Board acknowledges the Veteran's use of assistive devices such as a cane during the course of this appeal. However, as finder of fact, the Board ultimately finds that the Veteran's service connected right knee and back disabilities are not so unique or unusual as to require referral for extraschedular consideration, even acknowledging the Veteran's occasional need for a cane and in spite of the difficulty his service connected disabilities cause with walking, sitting, and standing. Looking to the schedular ratings that have been assigned, the Board notes that the compensable ratings that have been assigned for both disabilities are based primarily on pain, but the applicable case law and VA regulations, while not specifically including pain in the relevant Diagnostic Codes, indicate that functional limiters such as pain should be considered in determining how the Veteran's range of motion is impacted. In so doing, the Board is effectively considered the Veteran's right knee and back symptomatology within the confines of the schedular rating that is assigned.

The Board acknowledges the Veteran's use of assistive devices such as a cane during the course of this appeal.  However, as finder of fact, the Board ultimately finds that the Veteran's service connected left knee disability is not so unique or unusual as to require referral for extraschedular consideration.  Specifically, the use of a cane would be expected if a person was experiencing significant pain or locking in a joint of the lower extremity. That is, it is not a unique or unusual result of lower extremity disabilities.  Moreover, the use of an assistive device or cane is not a "symptom" of the Veteran's knee disability; rather, it is the result of symptoms such as pain.  In other words, the Veteran uses a cane because of pain in his left knee, but pain is a symptom that is specifically contemplated by the schedular rating criteria.  The same is true with limitations as to walking, sitting, or standing.  The Veteran has difficulty standing and walking because of an increase in pain.  Here, there are higher schedular ratings that would take into account increased pain and/or instability.  As such, even though the Veteran does use a cane, and has trouble with walking, standing and sitting, the schedular rating criteria reasonably describe his symptomatology.  Consequently, the symptoms associated with the Veteran's left knee disability not shown to cause any impairment that is not already contemplated by the rating criteria.  Therefore, referral for consideration for an extra-schedular rating is not warranted.


ORDER

Service connection for a back disability is denied.

Before June 10, 2013, a rating in excess of 10 percent for a left knee disability based on limitation of motion is denied.

From June 10, 2013, to October 1, 2014, a rating of 10 percent, but no greater, based on painful motion of the left knee is granted, subject to the laws and regulations governing the award of monetary benefits.  

From October 1, 2014, to April 3, 2015, a rating of 30 percent, but no greater, based on limited extension of the left knee is granted, subject to the laws and regulations governing the award of monetary benefits.  

From April 3, 2015, a rating of 10 percent, but no greater, based on painful motion of the left knee is granted, subject to the laws and regulations governing the award of monetary benefits.  

From December 5, 2011, a rating of 20 percent, but no greater, based on dislocation of the semilunar cartilage of the left knee is granted, subject to the laws and regulations governing the award of monetary benefits.

A compensable rating based on instability of the left knee is denied.  

A compensable rating for a scar of the left leg is denied.


REMAND

Additional development is required before the Board may adjudicate the Veteran's claims of entitlement to service connection for an acquired psychiatric disability and a TDIU.

In October 2015, the Veteran advanced a theory that he has an acquired psychiatric disability in part as the result of pain associated with his service-connected left knee disability.  In support of this theory, the Veteran submitted an opinion from a private psychologist attributing the Veteran's depressive disorder due to not only the Veteran's service-connected left knee disability, but also to his "lumbar issues," which, the Board has found not to be connected to the Veteran's service or to a service connected disability.  

The Veteran has not been provided with an examination addressing the relationship, if any, between his acquired psychiatric disability and his service-connected left knee disability, and such an examination should be provided to the Veteran.  

Regarding the Veteran's claim of entitlement to a TDIU, the Veteran has alleged that he is unemployable due in part to symptoms associated with his acquired psychiatric disability.  The resolution of the pending claim for service connection may affect the Veteran's eligibility for a TDIU. The Board thus finds that the claim of entitlement to a TDIU is inextricably intertwined with the claim that it is remanding.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of his acquired psychiatric disability.  After an examination of the Veteran, review of the Veteran's claims file, and describing the nature of the Veteran's acquired psychiatric disability, the examiner should offer the following opinions:

a) Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's service-connected left knee disability, to include the pain associated with that disability, caused his current acquired psychiatric disability?

b) Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's service-connected left knee disability, to include the pain associated with that disability, aggravated (that is, permanently increased in severity beyond the natural progress of the disorder) his current acquired psychiatric disability.  If aggravation is found, the extent thereof must be set forth.

In rendering these opinions, the examiner should discuss the September 2015 private opinion attributing the Veteran's acquired psychiatric disability, in part, to his service-connected left knee disability.  

2.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claims.  If any action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case, allow an appropriate opportunity to respond, and thereafter return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


